ALLOWABILITY NOTICE

The proposed amendments filed May 31, 2022 after the Final Office action in this application have been entered.  Claims 1 – 4 are consequently allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the instantly claimed cleaned biobased polyoxyalkylene glycol polyol having all of the claimed features and which is polymerized from 100% biobased ethylene oxide.
JP 5206671 B2 to Ikai et al. corresponds to the closest prior art.  Ikai teaches a cleaned biobased polyoxyalkylene polyol which is prepared with ethylene oxide.  However, the biobased content from Ikai’s polyol is derived from the castor oil-based initiator, rather than ethylene oxide.  On the other hand, the instantly claimed polyol is polymerized with 100% biobased ethylene oxide.  The instant specification discusses the presence of C-14 in biobased ethylene oxide, which differentiates it from the petrochemical-based ethylene oxide conventionally used in the art (see [0038–0041] and [0046]).  The instantly claimed polyol is thus compositionally different from that of Ikai et al.  Additionally, no other prior art reference contains a teaching or suggestion which would lead a person of ordinary skill in the art to replace the ethylene oxide used in Ikai et al. with 100% biobased ethylene oxide.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764